DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 10, 12-13, 15, 17, 20, 27, 36, 38, 46, 50 and 97) in the reply filed on 11/13/2020 is acknowledged.
The restriction requirement is made Final.

Claims 1-8, 10, 12-13, 15, 17, 20, 27, 36, 38, 46, 50, 53, 97 and 103 are currently pending.
Claims 53 and 103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.

Claims 1-8, 10, 12-13, 15, 17, 20, 27, 36, 38, 46, 50 and 97 have been examined on the merits.


Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  

In addition, the term “include” in line 4 appears to be a typo and should be “includes”.
  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 15 contain several trademarks/trade names (designated by the sign for R and TM).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bie et al (American Journal of Physiology Endocrinology Metabolism, 2012-previously cited).

Chol-exporting cells; and hepatocytes; the Chol-exporting cells and the hepatocytes being in a shared culture medium to allow Chol transport between the Chol-exporting cells and the hepatocytes.
Regarding claims 1-5, Bie teach a coculture of hepatocytes (Chol-accepting cells) and macrophages (Chol-exporting cells) in a transwell system wherein the cells are in a shared medium, but are separated from each other by the transwell membrane with one vessel above the other vessel (page E 1284, Experimental procedures).
Regarding claims 7-8 and 12, Bie teach wherein the macrophages (Chol-exporting cells) (immune cells) are obtained from the tissue of mice (page E 1284, Experimental procedures).
Regarding claims 13 and 15, Bie teach wherein the hepatocytes express CD36 and are derived from mouse hepatocytes (page E 1284, Experimental procedures).
Therefore the teaching of Bie et al anticipates Applicant’s invention as claimed.


Claim(s) 1-8, 10, 12, 15, 17, 20, 27, 46, 50 and 97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carling (Maitrise es sciences, Universite de Montreal-from IDS filed 12/12/2019).
Regarding claims 1-8, 12 and 15, Carling teaches a co-culture system that has mice macrophages from a cell line grown in the bottom of wells and human hepatocytes from a cell line grown in transwell inserts on a membrane (page 140). 
Regarding claims 10 and 97, Carling teaches wherein the macrophages express transporter protein ABCA1 and SR-B1 (page 149).
Regarding claim 17 and 27, Carling teaches wherein the co-culture system contains 2% pooled human serum (which inherently contains serum albumin) (page 140).
Regarding claim 20, Carling teaches wherein the Chol-exporting cells include labeled Chol (page 140).
Regarding claims 46 and 50, Carling teaches wherein the Chol-exporting cells are pre-treated with an LXR agonist and cAMP (page 149).
Therefore the teaching of Carling anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Carling (Maitrise es sciences, Universite de Montreal-from IDS filed 12/12/2019) as applied to claims 1-8, 10, 12, 15, 17, 20, 27, 46, 50 and 97 above, and further in view of Dasseux et al (US 2015/0316566).
Regarding claims 36 and 38, Carling teaches that studying other effectors, drugs that are known to modulate RCT pathway, will help validate the use of their in vitro 
Carling does not specifically teach using their co-culture system with an upregulator or downregulator of the activity of the Chol acceptor or with a CETO inhibitor.
Dasseux teach that a novel class of HDL-cholesterol increasing drugs is the CETP inhibitors (page 6 para 53).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to include an upregulator or downregulator of the activity of the Chol acceptor or a CETP inhibitor in the culture medium of the co-cultures system of Carling because teaches that studying other effectors, drugs that are known to modulate RCT pathway, will help validate the use of their in vitro system as a supplementary tool to currently used models of RCT and allow screening of potential pharmaceutical HDL-based therapies (page 168, last paragraph) and Dasseux teaches that CETP inhibitors are a novel class of HDL-increasing drugs.
Therefore the combined teachings of Carling and Dasseux et al render obvious Applicant’s invention as claimed.




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632